       Case 2:17-cv-02641-RK Document 46-1 Filed 04/16/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD A. WILLIAMS                           :
            Plaintiff                        :      Civil Action No. 17-CV-2641
                                             :
             v.                              :      Honorable Robert F. Kelly
                                             :
WILLIAM BARR, et al.                         :
            Defendants                       :

  DECLARATION IN SUPPORT OF OBJECTIONS TO DEFENDANTS’
                     BILL OF COSTS


     Undersigned counsel is an attorney of record for Plaintiff Edward A.

Williams.

  1. Undersigned counsel has personal knowledge of the conduct of this

     litigation, the facts stated herein, as well as, having been counsel of record

     for the Plaintiffs in Miller v. Sessions, et al., 2:17-cv-02627-ER (E.D. Pa

     2019); Holloway v. Sessions, et al., 1:17-cv-00081-CCC (M.D. Pa 2018);

     Franklin v. Lynch, et al., 3:16-cv-00036-KRG (W.D. Pa 2017); Keyes, et al.

     v. Lynch, et al., 1:15-cv-00457-JEJ (M.D. Pa 2017).

  2. On April 1, 2019, the Court granted summary judgment for the Defendants.

     See Doc. 44.

  3. Defendants filed a bill of costs on April 15, 2019. See Doc. 45.

  4. At the beginning of this litigation, Undersigned notified Defendants’ counsel



                                         1
    Case 2:17-cv-02641-RK Document 46-1 Filed 04/16/19 Page 2 of 2




   that Plaintiff’s counsel would accept electronic copies of all documents and

   that Defendants did not need to send paper copies.

5. Undersigned has litigated numerous matters with the Pennsylvania State

   Police, where the Pennsylvania State Police has been both a Defendant and

   tangentially involved (i.e. challenges by a committee to a mental health

   commitment) and to the best of his recollection, knowledge and belief, the

   Pennsylvania State Police have always accepted service, without requiring

   formal service.

6. To the best of his information, knowledge and belief, the Undersigned does

   not believe that Mr. James J. Colosimo or the Pennsylvania State Police ever

   refused to accept service or otherwise required formal service.

7. Undersigned counsel declares under penalties of perjury that the foregoing is

   correct to the best of his recollection, knowledge and belief.

                                                 Respectfully Submitted,


                                                 __________________________
                                                 Joshua Prince, Esq.
                                                 Attorney Id. No. 306521
                                                 Joshua@PrinceLaw.com
                                                 Prince Law Offices, P.C.
                                                 646 Lenape Road
                                                 Bechtelsville, PA 19505
                                                 610-845-3803
                                                 610-845-3903 (fax)

                                                 Attorney for Plaintiff


                                       2
